COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-15-00089-CR


KAYLEE LYNNE BELL                                              APPELLANT

                                        V.

THE STATE OF TEXAS                                                   STATE


                                     ----------

            FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                       TRIAL COURT NO. CR17768

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     Kaylee Lynne Bell pled guilty to third-degree felony driving while

intoxicated pursuant to an open plea and also pled true to the State’s

enhancement allegation, increasing the punishment range to that of a second-

degree felony. See Tex. Penal Code Ann. §§ 12.42(a), 49.04(a), 49.09(b)(2)




     1
         See Tex. R. App. P. 47.4.
(West Supp. 2015). After receiving a presentence investigation report, the trial

court assessed her punishment at twelve years’ confinement.

       Appellant’s appointed appellate counsel has filed a motion to withdraw and

a brief under Anders v. California, representing that there is nothing in the record

that might arguably support this appeal. 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967). Counsel’s brief and motion meet the requirements of Anders by

presenting a professional evaluation of the record and demonstrating why there

are no arguable grounds for relief. See id.; In re Schulman, 252 S.W.3d 403,

406–12 (Tex. Crim. App. 2008) (orig. proceeding). Counsel also informed this

court that he provided appellant with the information required by Kelly v. State,

including a pro se motion to access the appellate record. 436 S.W.3d 313, 319–

20 (Tex. Crim. App. 2014). We gave appellant an opportunity to file a pro se

response to counsel’s brief, but she did not do so. Likewise, the State declined

to file a brief.

       Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that an appeal is frivolous and fulfills the requirements of Anders, we

must independently examine the record. See Stafford v. State, 813 S.W.2d 503,

511 (Tex. Crim. App. 1991).       Only then may we grant counsel’s motion to

withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109 S. Ct. 346, 351 (1988).

       We have carefully reviewed the record and counsel’s brief. We agree with

counsel that the appeal is frivolous and without merit; we find nothing in the

record that might arguably support the appeal.        See Bledsoe v. State, 178


                                         2
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.

                                                  PER CURIAM


PANEL: LIVINGSTON, C.J.; GABRIEL and SUDDERTH, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 2, 2016




                                         3